54 , gm 703

Mr. Andres Mata
TDCJ-CID #1297972
Connally Unit

899 FM 632

Kenedy, Texas 78119

February 20, 2015

Texas Court of Criminal Appeals
Court Clerk

P.O. Box 12308, Capitol Station
Austin, Texas 78711 `

Re: Ex parte Andres Mata, No. WR-8l,507-O3

 

Dear Court Clerk:

Please file the enclosed Pro Se Applicant's Objections to Trial Court's
Findings of Fact and Conclusions of Law. I filed these Objections today with
the Trial Court by placing them in the prison mailbox_postpaid. See

campbell v. state, 320 s.w.3d 338, 344 (Tex.crim.App.zolo) (holdiE§;_that the
pleadings of pro se inmates shall be deemed filed at the time they are
delivered to prison authorities for forwarding to the court clerk).

This~is?a courtesy copy of the documents filed in the Trial Court.
Please notify me of any action taken by the Court on my case. Thank you.

Respectfully submitted,

§;dres Mata/ Pro Se

CC: File.

CENED §N

GouRT oF GH\M\NAL APPEALS
FEB 25 2615

Ah@% Acosta, C!er%<

Trial Court Writ No. WO4-Ol557~I(C)
Court of Criminal Appeals No. WR-81,507-O3

Ex PARTE § IN THE CRIMINAL
§ _
§ DISTRICT coURT No. 2
ANDRES MATA, §
Applicant. § DALLAS CoUNTY, TEXAS

APPLICANT'S OBJECTIONS TO TRIAL COURT'S
FINDINGS OF'FACT AND OONCLUSIONS OF LAW

I. INTRODUCTTON

Applicant Andres Mata filed his Application for Writ of Habeas Corpus
requesting relief from his conviction for aggravated sexual assault. On
February ll, 2015, the Court of Criminal Appeals entered an order stating that
Mr. Mata has alleged facts that, if true, might entitle him to relief. §§
parte Mata, No. WR-81507-'03,` Court Order p. 2 (Tex.Crim.App.Feb.4,2015). The
Court remanded the cause to the Trial Court to order trial counsel and appel-
late counsel to respond to Mr. Mata's claims of ineffective assistance of
counsel. ldf at p. 2. The Trial Court did not order the attorneys to submit
affidavits but instead entered Findings of Fact and Conclusions of Law recom-
mending that relief be denied.1 Ex parte Mata, Writ No. WO4-01557-I(C), Trial
Court's Findings of Fact and Conclusions of Law on Remand, pp. l-2 (Dallas
\County Crim. Dist. Ct. No. 2). Mr. Mata reurges all of his Grounds for habeas
corpus relief. Mr. Mata also lodges the objections below in Section IV as n
authorized by Texas Rule of Appellate Procedure 73.4(b)(2).

II. STATEMENT OF THE FACTS

On April 19, 2003, Mr. Mata left home at about ll:30 p.m. or lZ:OO a.m.
State Writ Application, Exhibits l and 2, Affidavit.and Written Statement of
Andres Mata. He drove to a bar known as "The Patron." _ld. Exhibit l. He
had a few beers and then went to Taco Cabana to eat. ldf After that, he

drove back to the bar. At the bar he met Courtney Ellis (Complainant). To

 

make a long story short,.Mr. Mata and Complainant ended up in a parking n
garage in Complainant's car having consensual sex. l§. 'Exhibits l and 2;
Mr. Mata had enough beers to give him a slight buzz. l§. Him and Complainant
each swallowed an ecstasy pill before having consensual sex. §§: Complainant
ended up at the hospital hours later with several minor injuries, bruises, and
scrapes: State's Exhibits 1-19. Mr. Mata's main defense at trial was that the
sex between him and Complainant was consensual. §ee_e;g; 3 RR 64 L 2-7; 3 RR .
81 L l-ll; 4 RR 44 L 16-17; 4 RR 50~51. Trial counsel also suggested that'
Complainant's boyfriend physically assaulted her after discovering she had sex
with Mr. Mata. 4 RR 44 L 18-22.

III. STATEMENT OF THE CASE

A jury convicted Mr. Mata of aggravated sexual assault after he pled not
guilty. The jury sentenced him to life in prison on April 8, 2005. The Fifth
Court of Appeals affirmed his conviction. Mata v. State, No. 05-05-00504-CR
(Tex.App.-Dallas March 26, 2007) (not designated for publication). With Judge
Meyers dissenting, this Court refused Mr. Mata's Petition for Discretionary
Review. Mata v. State, No. PD-lOl6-O7 (Tex.Crim.App.Jan.16,2008).

This is Mr. Mata's third habeas writ. The Court of Criminal Appeals
dismissed his first application without written order. Ex parte Mata, No. WR-
81,507-Ol (Tex.Crim.App.July23,2014). The Court of Criminal Appeals dismissed
his second writ for noncompliance. Ex parte Mata, No. WR_81,507-02 (Tex.Crim.
App;July23,2014). The Court of Criminal Appeals entered an order remanding
this writ and directing the Trial Corut to order trial and appellate counsel
to respond to Mr. Mata's claims of ineffective assistance of counsel. The
Court also directed the Trial Court to enter findings of fact and conclusions
of law. §ee Ex parte Mata, No. WR-81,507-O3, Court Order pp. 1~3 (Tex.Crim.

App.Feb.4, 2015) .

The Trial Court did not order trial and appellate counsel to respond to
Mr. Mata's claims of ineffective assistance of counsel. Instead, the Trial
Court adopted its own prior Findings of Facts and Conclusions of Law entered
in Mr. Mata's second writ proceedings and dated.March 26, 2014. The Trial
Court recommends that relief be denied.
IV.- OBJECTIONS

A. OBJECTION NO. lt THE TRIAL COURT OUGHT TO ORDER` TRIAL AND APPELLATE

COUNSEL 'IO RESPOND TO MR. MATA"'S CLAIMS OF INEFFECTIVE ASSISTANCE OF

COUNSEL.

The Court of Criminal Appeals directed the Trial Court to order trial and
appellate counsel to respond to Mr. Mata's claims of ineffective assistance of
counsel. The Trial Court has not complied with that order, Even the State has
asked the Trial Court to gather evidence regarding trial and appellate counsels'
representation by entering an order designating issues and requesting affi-
davits from these attorneys. §e§ Ex parte Mata, Writ No. W04-Ol557-I(C),
State's Response to Application for Writ of Habeas Corpus, pp. 12-13, l6-l7
(Oct.30,2014).

B. OBJECTION NO. 2: THE TRIAL COURT OUGHT TO CONSIDER THE CUMULATIVE EFFECT
'OF THE 'I'RIAL ERRORS BECAUSE THE ERRORS SO FATALLY INFECTED THE TRIAL THAT
THEY VIOLATED THE TRIAL'S FUNDAMENTAL FAIRNESS.

The cumulative error doctrine is deeply rooted in state and federal law.

See e.g. Chambers v. Mississippi} 410 U.S. 284, 94 S. Ct. 1038 (1973); Parle v.

 

Runnels, 505 F.3d 922 (9th Cir. 2007); Wright v. State, 28 S.W.3d 526, 537

(Tex.Crim.App.ZOOO); Chamberlain v. State, 998 S.W.2d 230, 238 (Tex.Crim.App.

 

1999).

The cumulative error doctrine provides relief when the constitutional
errors committed in the state trial court so "fatally infected the trial" that
they violated the trial's "fundamental fairness." Spence v. Johnsonw 80 F.3d
989, 1000 (5th Cir. 1996) (citation omitted). In determining whether the

cumulative error doctrine provides relief, reviewing courts must "review the
record as a whole to determine whether the errors more likely than not caused
a suspect verdict." ld. at 1001 (citation omitted).
Here, the Trial Court did not review the record as a whole to determine
whether the errors more likely than not caused a suspect verdict.
C. OBJECTION NO. 32 THE TRIAL COURT'S RECOMMENDATION IS CONTRARY TO CLEARLY
ESTABLISHED FEDERAL LAW BECAUSE THE TRIAL COURT DID NOT APPLY THE LAW
PERTAINING 10 CONSTRUCTIVE DENIAL OF COUNSEL.

When there is "various kinds of state interference with counsel's assis-

tance," presumption of prejudice applies. United States v. Cronic, 466 U.S.
648, 658-59 (1984); Tucker v. Day, 969 F.2d 155 (5th Cir. 1992)§ Hunter v.
§§ore! 304 F.3d 1066 (11th Cir. 2002).

Ground 9 of Mr. Mata's Application states that the Trial Court construc-
tively denied him counsel. The Trial Court concluded that "counsel was not
rendered ineffective by the trial court in that the outcome of the proceeding
would have been different had the trial court acted differently." Trial
Court's March 26, 2014 Findings of Fact and Conclusions of Law, p. 22.

This legal conclusion is contrary to the holding in Cronic. Under the
teachings of Cronic, Mr. Mata need not prove prejudice because prejudice is

presumed. See Geders v. United States, 425 U.S. 80, 96 S. Ct. 1330 (1976).

 

D. OBJECTION NO. 41 THE TRIAL COURT DID NOT ENTER ANY FINDINGS OF FACT OR
CONCLUSIONS OF LAW ON MR. MATA'S CLAIM THAT APPELLATE COUNSEL RENDERED
INEFFECTIVE ASSISTANCE BECAUSE HE FAILED TO BRIEF ON APPEAL THE ISSUE OF
WHETHER THE TRIAL COURT ERRED IN DENYING MR. MATA'S REQUEST TO MAKE THE
COURT REPORTER'S BACKUP AUDIOTAPE AVAILABLE TO THE DEFENSE FOR EXPERT
TESTING AT MR. MATA'S EXPENSE.

Ground 11 of Mr. Mata's Application includes the claim about the€
audiotape. The Court of Criminal Appeals ordered the Trial Court to enter
findings of fact and conclusions of law on that specific issue. The Trial

Court did not do so. Mr. Mata's claim that counsel was ineffective for fail-

ing to defend his right to access the audiotape does not lack merit. See e.g.

4

Hansen v. United States, 956 F.2d 245 (11th Cir. 1992) (holding that prisoner

 

was entitled to access the court reporter's original sound tape of sentencing

proceeding to prove his claim).
E. OBJECTION NO. 5: THE TRIAL COURT'S FINDING OF FACT THAT THE STATE DID NOT
EMPHASIZE TO THE JURY THAT THE DATABASE INCLUDED CONVICTED SEX OFFENDERS-
IS CLEARLY ERRONEOUS.
The Trial Court found that "[a]t no time was it emphasized to the jury
that the database included convicted sex offenders." Trial Court's March 261
2014 Findings of Fact and Conclusions of Law, p. 8. But the State did
emphasize that fact to the jury during closing arguments:
' [I]n criminal cases, we're not allowed to use depositions or writ-
ten statements. We have to have live witnesses. Now, there were
two police reports that actually did come into evidence in this ' l
case. Portions of them were read into the record, so we offered
them. Those you will be allowed to have, but any other written state-
nents or reports that weren't put in, you would not have.
4 RR 28¢29;':,¢'~
Nevertheless, even if the State hadn't emphasized to the jury that the
database included convicted sex offenders, that would not mean that that
prosecution report did not deprive Mr. Mata of a fair trial and due process
when it is considered in conjunction with all of the other errors.
F. OBJECTION NO. 6: THE TRIAL COURT'S CONCLUSION OF LAW THAT ONCE THE COURT
HELD THE IDENTIFICATION PROCEDURE WAS ACCEPTABLE THE ISSUE WAS NOT A
MATTER FOR THE JURY'S CONSIDERATION IS NOT BASED ON ANY ESTABLISHED
AUTHORITY.
If the Trial Court's understanding of the law were correct, then there
would be no need for Art. 38.23(a) of the Texas Code of Criminal Procedure.
V. OONCLUSION
Applicant Andres Mata reurges all of his Grounds for habeas relief, and
he respectfully raises the above objections to the Trial Court's Findings of

Fact and Conclusions of Law, as authorized by Texas Rule of Appellate Proce-

dure 73.4(b)(2).

Respectfully submitted,

fM¢L’ d §:p §
Andres Mata, ro Se

TDCJ-CID #1297972

Connally Unit

899 FM 632

Kenedy/ Texas 78119

DECLARATION
"I, Andres Mata, TDCJ-CID #1297972, presently incarcerated in

the Texas Department of Criminal Justice Correctional Institutions
Division at the Connally Unit in Karnes County, Texas, declare under
penalty of perjury pursuant to Chapter 132 of the Texas Civil Prac~
tice and Remedies Code, that the foregoing statements are true and
correct and that l placed this pleading in the prison mailbox on this
day.

"Executed on this the égl_day of February, 2015."

Andres Mata, on Se _

 

CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing Objections to
Findings of Fact and Conclusions of Law was served on counsel for the State by
placing the Objections in the prison mailbox, postage prepaid, addressed to:
Dallas County District Attorney's Office
Attention: Rebecca D. Ott, Lead Counsel
Frank Crowley Courts Building
133 N. Riverfront Blvd., LB-19
Dallas¢ Texas 75207-4399

Executed on this the¢§@ day of February, 2015.

//11

An;res

   

.d

Matah

 

 

-*,~ "*. '.